DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4, 7-12, 14, and 20-24  have been cancelled and Claims 25-32 have been added; therefore, Claims 1-3, 5, 6, 13, 15-19, and 25-32 are currently pending in application 17/013,925.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-3, 5, 6, 13, 15-19, and 25-32 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,803,540, and being unpatentable over claims 1-26 of U.S. Patent No. 10,7963,93. Although the claims at issue are not identical, they are not patentably distinct from each other because all the inventions disclose equivalent elements for validating and appending incident-related data records on a distributed electronic ledger (See chart below).


17/013925

1. A computer apparatus acting as a computing node for validating and appending video-related data records on a decentralized incident-related distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, the apparatus comprising: a communication interface; one or more processors; a storage device; and a memory having executable code stored therein, wherein the executable code, when executed by the one or more processors, causes the one or more processors to: receive, via the communication interface, a request from an particular agent computing device  to add a proposed video-related data record block associated with an particular incident to a the incident-related distributed electronic ledger and stored at the storage device, where existing record blocks within the incident-related distributed electronic ledger may not be modified by the computing nodes and new or modified video information may only be added through the addition of a new record block in the incident-related distributed electronic ledger, existing record blocks in the incident- related distributed electronic ledger identifying one or more agents authorized to add new record blocks in the incident-related distributed electronic ledger, an incident type of an incident, an incident location of an incident, an incident status of an incident, incident roles of the one or more agents assigned to the incident, locations of the one or more agents assigned to an incident, agency equipment assigned for responding to an incident, or other media files or links thereto of collected evidence relating to an incident; determine, by the one or more processors, one or more i) agent attributes of the particular agent selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident or ii) one or more attributes of the particular incident selected from one or more of a type 3 of 13USPTO Application No.: 15/920,772Docket No.: PAT21276-US-PRI of the particular incident, requirements for responding to the particular incident, and resources assigned to the particular incident; determine, by the one or more processors, that the proposed video-related data record block satisfies validation criteria for adding the proposed video-related data record block to the incident-related distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent or on the one or more attributes of the incident; and responsive to determining that the proposed video-related data record block satisfies the validation criteria, one of (i) appending, by the one or more processors, the proposed video-related data record block to the incident-related distributed electronic ledger to create a revised incident- related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device and (ii) appending, by the one or more processors, an indication of validity to the incident-related distributed electronic ledger referencing the proposed video-related data record block already appended to a second incident-related pre-validation distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device.  


18. A computer program product for validating and appending video-related data records on a distributed electronic ledger, the computer program product comprising at least one non-transitory computer readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion for receiving, via a computer apparatus acting as a computing node for validating and appending video-related data records on a decentralized incident-related distributed electronic ledger distributed across a plurality 7 of 13USPTO Application No.: 15/920,772Docket No.: PAT21276-US-PRI of computing nodes including the computer apparatus, where existing record blocks within the incident-related distributed electronic ledger may not be modified by the nodes and new or modified video information may only be added through the addition of a new record block in the incident-related distributed electronic ledger, a request from an particular agent computing device to add a proposed video-related data record block associated with a particular incident-related distributed electronic ledger and stored at a storage device at the computer apparatus; an executable portion for determining, via the computer apparatus, one or more i) agent attributes of the particular agent selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident or ii) one or more attributes of the particular incident selected from one or more of a type of the particular incident, requirements for responding to the particular incident, and resources assigned to the particular incident; an executable portion for determining, via the computer apparatus, that the proposed video-related data record block satisfies validation criteria for adding the proposed video-related data record block to the incident-related distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent or on the one or more attributes of the incident; and an executable portion for, responsive to determining that the proposed video-related data record block satisfies the validation criteria, one of (i) appending, via the computer apparatus, the proposed video-related data record block to 

19. A computer-implemented method for validating and appending video-related data records blocks on an incident-related distributed electronic ledger, the method comprising: receiving, via a computer apparatus acting as a computing node for validating and appending video-related data records on a decentralized incident-related distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the incident-related distributed electronic ledger may not be modified by the nodes and new or modified video information may only be added through the addition of a new record block in the incident-related distributed electronic ledger, a request from an particular agent computing device associated with a particular agent to add a proposed video-related data record block associated with ai} particular incident to the incident-related distributed electronic ledger and stored at a storage device at the computer apparatus; determining, via the computer apparatus, one or more i) agent attributes of the particular agent selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident or ii) one or more attributes of the particular incident selected from one or more of a type of the particular incident, requirements for responding to the particular incident, and resources assigned to the particular incident; determining, via the computer apparatus, that the proposed video-related data record block satisfies validation criteria for adding the proposed video-related data 9 of 13USPTO Application No.: 15/920,772Docket No.: PAT21276-US-PRI record block to the incident-related distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent or on the one or more attributes of the incident; and responsive to determining that the proposed video-related data record block satisfies the validation criteria, one of (i) appending, via the computer apparatus, the proposed video-related data record block to the incident-related distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device and (ii) appending, via the computer apparatus, an indication of validity to the incident-related distributed electronic ledger referencing the proposed video-related data record block already appended to a second incident-related pre-validation distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device.  

US 10,803,540 (15/920772)
1. A computer apparatus acting as a computing node for validating and appending incident-related data records on a decentralized incident-specific distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, the apparatus comprising: a communication interface; one or more processors; a storage device; and a memory having executable code stored therein, wherein the executable code, when executed by the one or more processors, causes the one or more processors to: receive, via the communication interface, a request from a particular agent computing device associated with a particular agent of an agency to add a proposed incident-related data record block associated with an incident to which the agency is tasked with responding to the incident-specific distributed electronic ledger associated with the incident and stored at the storage device, where existing record blocks within the incident-specific distributed electronic ledger may not be modified by the computing nodes and new or modified incident information may only be added through the addition of a new record block in the incident-specific distributed electronic ledger, existing record blocks in the incident-specific distributed electronic ledger identifying one or more agents associated with the agency, including the particular agent, and assigned to the incident, and identifying one or more of an incident type of the incident, an incident location of the incident, an incident status of the incident, incident roles of the one or more agents assigned to the incident, locations of the one or more agents assigned to the incident, agency equipment assigned for responding to the incident, and media files or links thereto of collected evidence relating to the incident; determine, by the one or more processors and from the existing record blocks of the incident-specific distributed electronic ledger, one or more agent attributes of the particular agent relative to the incident selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident; determine, by the one or more processors, that the proposed incident-related data record block satisfies validation criteria for adding the proposed incident related data record block to the incident-specific distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent relative to the incident; and responsive to determining that the proposed incident-related data record block satisfies the validation criteria, one of (i) appending, by the one or more processors, the proposed incident-related data record block to the incident-specific distributed electronic ledger to create a revised incident-specific distributed electronic ledger and storing the revised incident-specific distributed electronic ledger in the storage device and (ii) appending, by the one or more processors, an indication of validity to the incident-specific distributed electronic ledger referencing the proposed incident-related data record block already appended to a second incident-specific pre-validation distributed electronic ledger associated with the incident to create a revised incident-specific distributed electronic ledger and storing the revised incident-specific distributed electronic ledger in the storage device.
22. A computer program product for validating and appending incident-related data records on a distributed electronic ledger, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion for receiving, via a computer apparatus acting as a computing node for validating and appending incident-related data records on a decentralized incident-specific distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the incident-specific distributed electronic ledger may not be modified by the nodes and new or modified incident information may only be added through the addition of a new record block in the incident-specific distributed electronic ledger, a request from particular agent computing device associated with particularly agent of an agency to add a proposed incident-related data record block associated with an incident to which the agency is tasked with responding to the incident-specific distributed electronic ledger associated with the incident and stored at a storage device at the computer apparatus; an executable portion for determining, via the computer apparatus and from the existing record blocks of the incident-specific distributed electronic ledger, one or more agent attributes of the particular agent relative to the incident or of the incident selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident; an executable portion for determining, via the computer apparatus, that the proposed incident-related data record block satisfies validation criteria for adding the proposed incident related data record block to the incident-specific distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent relative to the incident; and an executable portion for, responsive to determining that the proposed incident-related data record block satisfies the validation criteria, one of (i) appending, via the computer apparatus, the proposed incident-related data record block to the incident-specific distributed electronic ledger to create a revised incident-specific distributed electronic ledger and storing the revised incident-specific distributed electronic ledger in the storage device and (ii) appending, via the computer apparatus, an indication of validity to the incident-specific distributed electronic ledger referencing the proposed incident-related data record block already appended to a second incident-specific pre-validation distributed electronic ledger associated with the incident to create a revised incident-specific distributed electronic ledger and storing the revised incident-specific distributed electronic ledger in the storage device.
23. A computer-implemented method for validating and appending incident-related data records blocks on an incident-specific distributed electronic ledger, the method comprising: receiving, via a computer apparatus acting as a computing node for validating and appending incident-related data records on a decentralized incident-specific distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the incident-specific distributed electronic ledger may not be modified by the nodes and new or modified incident information may only be added through the addition of a new record block in the incident-specific distributed electronic ledger, a request from a particular agent computing device associated with a particular agent of an agency to add a proposed incident-related data record block associated with an incident to which the agency is tasked with responding to the incident-specific distributed electronic ledger associated with the incident and stored at a storage device at the computer apparatus; determining, via the computer apparatus and from the existing record blocks of the incident-specific distributed electronic ledger, one or more agent attributes of the particular agent relative to the incident selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident; determining, via the computer apparatus, that the proposed incident-related data record block satisfies validation criteria for adding the proposed incident related data record block to the incident-specific distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent relative to the incident; and responsive to determining that the proposed incident-related data record block satisfies the validation criteria, one of (i) appending, via the computer apparatus, the proposed incident-related data record block to the incident-specific distributed electronic ledger to create a revised incident-specific distributed electronic ledger and storing the revised incident-specific distributed electronic ledger in the storage device and (ii) appending, via the computer apparatus, an indication of validity to the incident-specific distributed electronic ledger referencing the proposed incident-related data record block already appended to a second incident-specific pre-validation distributed electronic ledger associated with the incident to create a revised incident-specific distributed electronic ledger and storing the revised incident-specific distributed electronic ledger in the storage device.



17/013925

1. A computer apparatus acting as a computing node for validating and appending video-related data records on a decentralized incident-related distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, the apparatus comprising: a communication interface; one or more processors; a storage device; and a memory having executable code stored therein, wherein the executable code, when executed by the one or more processors, causes the one or more processors to: receive, via the communication interface, a request from an particular agent computing device  to add a proposed video-related data record block associated with an particular incident to a the incident-related distributed electronic ledger and stored at the storage device, where existing record blocks within the incident-related distributed electronic ledger may not be modified by the computing nodes and new or modified video information may only be added through the addition of a new record block in the incident-related distributed electronic ledger, existing record blocks in the incident- related distributed electronic ledger identifying one or more agents authorized to add new record blocks in the incident-related distributed electronic ledger, an incident type of an incident, an incident location of an incident, an incident status of an incident, incident roles of the one or more agents assigned to the incident, locations of the one or more agents assigned to an incident, agency equipment assigned for responding to an incident, or other media files or links thereto of collected evidence relating to an incident; determine, by the one or more processors, one or more i) agent attributes of the particular agent selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident or ii) one or more attributes of the particular incident selected from one or more of a type 3 of 13USPTO Application No.: 15/920,772Docket No.: PAT21276-US-PRI of the particular incident, requirements for responding to the particular incident, and resources assigned to the particular incident; determine, by the one or more processors, that the proposed video-related data record block satisfies validation criteria for adding the proposed video-related data record block to the incident-related distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent or on the one or more attributes of the incident; and responsive to determining that the proposed video-related data record block satisfies the validation criteria, one of (i) appending, by the one or more processors, the proposed video-related data record block to the incident-related distributed electronic ledger to create a revised incident- related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device and (ii) appending, by the one or more processors, an indication of validity to the incident-related distributed electronic ledger referencing the proposed video-related data record block already appended to a second incident-related pre-validation distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device.  















18. A computer program product for validating and appending video-related data records on a distributed electronic ledger, the computer program product comprising at least one non-transitory computer readable medium having computer- readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion for receiving, via a computer apparatus acting as a computing node for validating and appending video-related data records on a decentralized incident-related distributed electronic ledger distributed across a plurality 7 of 13USPTO Application No.: 15/920,772Docket No.: PAT21276-US-PRI of computing nodes including the computer apparatus, where existing record blocks within the incident-related distributed electronic ledger may not be modified by the nodes and new or modified video information may only be added through the addition of a new record block in the incident-related distributed electronic ledger, a request from an particular agent computing device to add a proposed video-related data record block associated with a particular incident-related distributed electronic ledger and stored at a storage device at the computer apparatus; an executable portion for determining, via the computer apparatus, one or more i) agent attributes of the particular agent selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident or ii) one or more attributes of the particular incident selected from one or more of a type of the particular incident, requirements for responding to the particular incident, and resources assigned to the particular incident; an executable portion for determining, via the computer apparatus, that the proposed video-related data record block satisfies validation criteria for adding the proposed video-related data record block to the incident-related distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent or on the one or more attributes of the incident; and an executable portion for, responsive to determining that the proposed video-related data record block satisfies the validation criteria, one of (i) appending, via the computer apparatus, the proposed video-related data record block to the incident-related distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device and (ii) appending, via the computer apparatus, an indication of validity to the incident-related distributed electronic ledger



























19. A computer-implemented method for validating and appending video-related data records blocks on an incident-related distributed electronic ledger, the method comprising: receiving, via a computer apparatus acting as a computing node for validating and appending video-related data records on a decentralized incident-related distributed electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the incident-related distributed electronic ledger may not be modified by the nodes and new or modified video information may only be added through the addition of a new record block in the incident-related distributed electronic ledger, a request from an particular agent computing device associated with a particular agent to add a proposed video-related data record block associated with ai} particular incident to the incident-related distributed electronic ledger and stored at a storage device at the computer apparatus; determining, via the computer apparatus, one or more i) agent attributes of the particular agent selected from one or more of an incident status of the particular agent, a skill set of the particular agent, a location of the particular agent relative to the incident location, and an incident role of the particular agent at the incident or ii) one or more attributes of the particular incident selected from one or more of a type of the particular incident, requirements for responding to the particular incident, and resources assigned to the particular incident; determining, via the computer apparatus, that the proposed video-related data record block satisfies validation criteria for adding the proposed video-related data 9 of 13USPTO Application No.: 15/920,772Docket No.: PAT21276-US-PRI record block to the incident-related distributed electronic ledger based at least partially on the determined one or more agent attributes of the particular agent or on the one or more attributes of the incident; and responsive to determining that the proposed video-related data record block satisfies the validation criteria, one of (i) appending, via the computer apparatus, the proposed video-related data record block to the incident-related distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device and (ii) appending, via the computer apparatus, an indication of validity to the incident-related distributed electronic ledger referencing the proposed video-related data record block already appended to a second incident-related pre-validation distributed electronic ledger to create a revised incident-related distributed electronic ledger and storing the revised incident-related distributed electronic ledger in the storage device.  

US 10,796,393 (15/920715)
1. A computer apparatus acting as a computing node for validating and appending incident-related data records in an intra-agency and inter-agency validated distributed incident information electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the intra-agency and inter-agency validated distributed incident information electronic ledger may not be modified by the nodes and new or modified incident information may only be added through the addition of a new record block in the intra-agency and inter-agency validated distributed incident information electronic ledger, the apparatus comprising: a communication interface; one or more processors; a storage device; and a memory having executable code stored therein, wherein the executable code, when executed by the processor, causes the processor to: receive, via the communication interface, a proposed incident-related data record block submitted by an originating agent computing device associated with an originating agent of an originating agency to be added to the intra-agency and inter-agency validated distributed incident information electronic ledger stored at the storage device; receive, via the communication interface, one or more intra-agency responsive data records submitted by one or more second originating agent computing devices associated with second originating agents of the originating agency different from the originating agent but operating under control of the originating agency, wherein the intra-agency responsive data records are associated with the proposed incident-related data record block and provide an intra-agency validation response indicating whether each respective one or more second originating agents have approved or rejected the addition of the proposed incident-related data record block; receive, via the communication interface, one or more inter-agency validation responses submitted by one or more external agency validator nodes generated as a function of the proposed incident-related data record block, the intra-agency responsive data records, and at least portions of the existing blocks of the intra-agency and inter-agency validated distributed incident information electronic ledger, wherein each of the one or more inter-agency validation responses set forth an indication of whether each respective one of the one or more external agency validator nodes have approved or rejected the addition of the proposed incident-related data record block, wherein the one or more external agency validator nodes are each operated by an external agency other than the originating agency; determine, by the one or more processors and as a function of the intra-agency responsive data records and the inter-agency validation responses, that the proposed incident-related data record block is valid and, responsively and based on a consensus algorithm executed by the one or more processors in collaboration with the plurality of computing nodes, append one of: (i) the proposed incident-related data record block to the intra-agency and inter-agency validated distributed incident information electronic ledger to create a revised intra-agency and inter-agency validated distributed incident information electronic ledger and storing the revised intra-agency and inter-agency validated distributed incident information electronic ledger in the storage device and (ii) an indication of validity to the intra-agency and inter-agency validated distributed incident information electronic ledger referencing the proposed incident-related data record block already appended to a second intra-agency and inter-agency pre-validation distributed incident information electronic ledger associated with the incident to create a revised intra-agency and inter-agency validated distributed incident information electronic ledger and storing the revised intra-agency and inter-agency validated distributed incident information electronic ledger in the storage device.
25. A computer program product for validating and appending incident-related data records in an intra-agency and inter-agency validated distributed incident information electronic ledger, the computer program product comprising at least one non-transitory computer readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising: an executable portion for receiving, via a computer apparatus acting as a computing node for validating and appending incident-related data records in an intra-agency and inter-agency validated distributed incident information electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the intra-agency and inter-agency validated distributed incident information electronic ledger may not be modified by the nodes and new or modified incident information may only be added through the addition of a new record block in the intra-agency and inter-agency validated distributed incident information electronic ledger, a proposed incident-related data record block submitted by an originating agent computing device associated with an originating agent of an originating agency to be added to the intra-agency and inter-agency validated distributed incident information electronic ledger stored at the storage device; an executable portion for receiving, via the computer apparatus, one or more intra-agency responsive data records submitted by one or more second originating agent computing devices associated with second originating agents of the originating agency different from the originating agent but operating under control of the originating agency, wherein the intra-agency responsive data records are associated with the proposed incident-related data record block and provide an intra-agency validation response indicating whether each respective one or more second originating agents have approved or rejected the addition of the proposed incident-related data record block; an executable portion for receiving, via the computer apparatus, one or more inter-agency validation responses submitted by one or more external agency validator nodes generated as a function of the proposed incident-related data record block, the intra-agency responsive data records, and at least portions of the existing blocks of the intra-agency and inter-agency validated distributed incident information electronic ledger, wherein each of the one or more inter-agency validation responses set forth an indication of whether each respective one of the one or more external agency validator nodes have approved or rejected the addition of the proposed incident-related data record block, wherein the one or more external agency validator nodes are each operated by an external agency other than the originating agency; an executable portion for determining, as a function of the intra-agency responsive data records and the inter-agency validation responses, that the proposed incident-related data record is valid and, responsively and based on a consensus algorithm executed by the computer apparatus in collaboration with the plurality of computing nodes, appending, via the computer apparatus, one of: (i) the proposed incident-related data record block to the intra-agency and inter-agency validated distributed incident information electronic ledger to create a revised intra-agency and inter-agency validated distributed incident information electronic ledger and storing the revised intra-agency and inter-agency validated distributed incident information electronic ledger in the storage device and (ii) an indication of validity to the intra-agency and inter-agency validated distributed incident information electronic ledger referencing the proposed incident-related data record block already appended to a second intra-agency and inter-agency pre-validation distributed incident information electronic ledger associated with the incident to create a revised intra-agency and inter-agency validated distributed incident information electronic ledger and storing the revised intra-agency and inter-agency validated distributed incident information electronic ledger in the storage device.
26. A computer-implemented method for validating and appending incident-related data records in an intra-agency and inter-agency validated distributed incident information electronic ledger, the method comprising: receiving, via a computer apparatus acting as a computing node for validating and appending incident-related data records in an intra-agency and inter-agency validated distributed incident information electronic ledger distributed across a plurality of computing nodes including the computer apparatus, where existing record blocks within the intra-agency and inter-agency validated distributed incident information electronic ledger may not be modified by the nodes and new or modified incident information may only be added through the addition of a new record block in the intra-agency and inter-agency validated distributed incident information electronic ledger, a proposed incident-related data record block submitted by an originating agent computing device associated with an originating agent of an originating agency to be added to the intra-agency and inter-agency validated distributed incident information electronic ledger stored at the storage device; receiving, via the computer apparatus, one or more intra-agency responsive data records submitted by one or more second originating agent computing devices associated with second originating agents of the originating agency different from the originating agent but operating under control of the originating agency, wherein the intra-agency responsive data records are associated with the proposed incident-related data record block and provide an intra-agency validation response indicating whether each respective one or more second originating agents have approved or rejected the addition of the proposed incident-related data record block; receiving, via the computer apparatus, one or more inter-agency validation responses submitted by one or more external agency validator nodes generated as a function of the proposed incident-related data record block, the intra-agency responsive data records, and at least portions of the existing blocks of the intra-agency and inter-agency validated distributed incident information electronic ledger, wherein each of the one or more inter-agency validation responses set forth an indication of whether each respective one of the one or more external agency validator nodes have approved or rejected the addition of the proposed incident-related data record block, wherein at the one or more external agency validator nodes are each operated by an external agency other than the originating agency; determining, via the computer apparatus and as a function of the intra-agency responsive data records and the inter-agency validation responses, that the proposed incident-related data record block is valid and, responsively and based on a consensus algorithm executed by the one or more processors in collaboration with the plurality of computing nodes, appending, via the computer apparatus, one of: (i) the proposed incident-related data record block to the intra-agency and inter-agency validated distributed incident information electronic ledger to create a revised intra-agency and inter-agency validated distributed incident information electronic ledger and storing the revised intra-agency and inter-agency validated distributed incident information electronic ledger in the storage device and (ii) an indication of validity to the intra-agency and inter-agency validated distributed incident information electronic ledger referencing the proposed incident-related data record block already appended to a second intra-agency and inter-agency pre-validation distributed incident information electronic ledger associated with the incident to create a revised intra-agency and inter-agency validated distributed incident information electronic ledger and storing the revised intra-agency and inter-agency validated distributed incident information electronic ledger in the storage device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 26, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629